Citation Nr: 0504338	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1949 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for bilateral hearing loss disability.

The case was previously before the Board in February 2004, at 
which time it was remanded for further development.

In July 2004, the Appeals Management Center (AMC) granted 
service connection for a right ear hearing loss disability, 
effective August 1, 2001.  


FINDING OF FACT

The veteran has left hearing loss disability which has been 
shown by competent evidence to be causally related to the 
veteran's active service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004)  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in December 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004)  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

The veteran's hearing was evaluated on his entrance 
examination in August 1949.  On a voice evaluation test, the 
veteran's hearing was 15/15, bilaterally.  He denied any ear 
trouble.

On his November 1952 separation examination, the veteran 
underwent a whispered voice hearing evaluation, which 
revealed that his hearing was 15/15, bilaterally.

In a statement dated in February 2001, the veteran related 
that while in Korea he was involved in combat with the enemy, 
which included small arms fighting and grenades.  He 
indicated that on one occasion, a concussion grenade went off 
near him, but because he saw it land, he covered up is head 
with his arms. 

The veteran submitted to VA audiometric testing for 
compensation and pension purposes in February 2002.  He 
complained of hearing loss, more on the right side than on 
the left side.  On the authorized audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
70
85
85
LEFT
10
5
15
10
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 98 percent in the left ear.  
The examiner diagnosed the veteran with tinnitus of the right 
ear as well as right ear mixed hearing loss.  She also 
commented that the veteran's left ear hearing was within 
normal limits.  The examiner further noted that the hearing 
loss found on the day of testing was not consistent with 
acoustic trauma and that as the veteran did not present with 
any typical symptoms of a hearing loss associated with 
acoustic trauma, it was her opinion that it was at least as 
likely as not that the hearing loss was related to military 
service.

The veteran was afforded another VA audiology examination for 
compensation and pension purposes in April 2004.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
75
90
100
LEFT
85
10
19
15
25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed the veteran with severe mixed hearing 
loss in the right ear and normal hearing in the left ear.  He 
opined that it was "as likely as not that the hearing loss 
in the right ear is the result of the concussion grenade 
explosion during military service."  As rationale for the 
opinion, the examiner noted that a concussion grenade 
explosion would result in a significant air pressure 
pathology that would result in both middle ear and inner ear 
pathology.  It was further stated that this would result in a 
mixed hearing loss.  The examiner continued that a concussion 
grenade explosion would not necessarily result in significant 
damage to the other ear if the other ear was not directly in 
line.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
services, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonably 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154 (West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

Analysis

The veteran asserts that service connection is warranted for 
left ear hearing loss disability.  The record establishes 
that hearing loss "disability" for VA purposes was not 
demonstrated on examination for entrance into service, or on 
examination for separation from service.  However, left ear 
hearing loss disability for VA purposes has been demonstrated 
subsequent to service, on VA audiometric examination in 
February 2002 (where the reported pure tone threshold was 90 
decibels at the 4000 hertz level) and in April 2004 (where 
the reported pure tone threshold was 85 decibels at the 500 
hertz level).  

While left ear hearing loss disability for VA purposes was 
not demonstrated in service and was initially demonstrated 
years subsequent to service, pursuant to 38 C.F.R. 
§ 3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that current hearing loss is related to service.  Also, under 
38 U.S.C.A. § 1154 (a) (West 2002), the VA is required to 
consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran has alleged his 
left ear hearing loss disability was incurred in service as a 
result of exposure to noise trauma from a concussion grenade 
and artillery fire during combat in Korea.  The record 
establishes that the veteran served in the Marine Corps 
during the Korean War as an infantryman.  Such military 
occupational specialty is consistent with exposure to noise 
trauma during combat.  The Board notes that in April 2004, a 
VA audiologist opined that the veteran's right ear hearing 
loss was etiologically related to a concussion grenade 
explosion during service.  As such, the Board finds that 
there has been no demonstration by competent clinical 
evidence that the veteran's current left ear hearing loss 
disability may be dissociated from the noise trauma (i.e. the 
concussion grenade explosion) that also caused the veteran's 
right ear hearing loss disability.  As such, with resolution 
of doubt in the veteran's favor, the evidence supports a 
grant of service connection for left ear hearing loss 
disability.  


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted. 




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


